DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 2, 2022, has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Drawings have overcome the objections previously set forth in the non-final Office action mailed January 10, 2022 (hereinafter, the prior Office action). In addition, Applicant’s amendment to claim 17 has overcome the rejections under 35 USC 101 previously set forth in the prior Office action. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the first prior-filed application, Application No. 62/819,570, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. The first prior-filed application does not provide adequate written description support for at least the limitations of independent claims 1, 9, and 17 which recite characterizing detected motion by searching for circular blobs in a desired size range, checking that circular blobs in the desired size range are sufficiently filled in, sending a corresponding radius and XY position of each sufficiently filled in circular blob to a polynomial, and generating a vertical position, a lateral position, and a speed of the ball from the polynomial. The first prior-filed application is silent with respect to the steps for characterizing detected motion.
Additionally, the disclosure of the second prior-filed application, Application No. 62/868,952, also fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. The second prior-filed application does not provide adequate written description support for at least the limitations of independent claims 1, 9, and 17 which recite characterizing detected motion by searching for circular blobs in a desired size range, checking that circular blobs in the desired size range are sufficiently filled in, sending a corresponding radius and XY position of each sufficiently filled in circular blob to a polynomial, and generating a vertical position, a lateral position, and a speed of the ball from the polynomial. The examiner notes that the second prior-filed application does not appear to disclose all of the limitations of the motion characterizing algorithm now recited in the independent claims. For example, the second prior-filed application does not describe searching for circular blobs in a desired size range, and the second prior-filed application appears to describe sending the radius and X position (not the XY position) to a polynomial which returns vertical and lateral positions (not speed). See the flow chart on pg. 3 of the second prior-filed application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is unclear whether “one or more processors” recited in line 5 are in addition to or may include the first processor recited in line 4. Additionally, it is unclear whether “the processors” in line 9 requires a plurality of processors or is intended to further define the functions of the “one or more processors” (e.g., such that the functions recited in lines 9-18 may be performed by one processor). The claim is indefinite, because it is unclear how many processors are being claimed. For example, would the claim read on a system with a single processor (i.e., a first processor that is configured to perform all of the claimed functions attributed to a processor or processors), or does the claim require at least two processors (i.e., a first processor that is part of the image sensor system and one or more additional processors that perform the functions in lines 5-18) or at least three processors (i.e., a first processor and plural additional processors to perform the functions recited in lines 9-18)? For the purpose of examination, claim 1 will be interpreted in view of Applicant’s disclosure as including at least one processor configured to perform the claimed functions. Claims 2-7 are rejected in view of their dependency from claim 1. 
Regarding claim 3, it is unclear whether “processors” in line 1 refers to all or some of the processors recited in claim 1, or if the processors are in addition to the processors of claim 1. In addition, it is unclear whether “a first frame” and “a second frame” refer to the first and second frames previously recited in claim 1.
Regarding claim 4, the limitation “the processors” is unclear for the reasons discussed above for claim 1.
Regarding claim 5, it is unclear whether “a first processor” in lines 1-2 refers to the same first processor previously recited in claim 1, line 4, and it is unclear whether “a second processor” in line 2 is one of the “one or more processors” recited in claim 1, line 5, and/or the “processors” recited in claim 1, line 9, or an additional processor. In addition, claim 5 is unclear because the description of the first processor as adapted both to perform the characterizing functions and to transmit the image to the second processor appears to be inconsistent with Applicant’s disclosure, which appears to describe the first processor (of the image sensor system) as detecting the motion and transmitting the image to the second processor, and the second processor (not the first processor) then characterizing the detected motion using the transmitted image (see Applicant’s specification, para. 0023 and 0073, and original claims 5-6). The scope of the claim is indefinite due to the lack of clarity with respect to the processors, as discussed above, as well as the apparent inconsistency between the claims and the specification. See MPEP 2173.03. (Also see the rejection of claim 5 under 35 USC 112(a) below.)

Regarding claim 7, the meaning and scope of the limitation “a previously fitted polynomial” in line 3 is unclear and is not clarified by Applicant’s disclosure. It is unclear in what sense or to what extent the polynomial would be limited by the phrase “previously fitted,” and this limitation is not clarified by Applicant’s disclosure.
Regarding claim 9, it is unclear whether “a one or more processors” recited in line 5 are in addition to or may include the first processor recited in line 4. The claim is indefinite, because it is unclear how many processors are required to perform the method as claimed. For example, would the claim read on a method that employs a single processor (i.e., a first processor that is configured to perform all of the claimed functions attributed to a processor or processors), or does the claim require at least two processors (i.e., a first processor that is part of the image sensor system and one or more additional processors that perform the detecting step)? For the purpose of examination, claim 9 will be interpreted in view of Applicant’s disclosure as including at least one processor performing the claimed steps. Claims 10-15 are rejected in view of their dependency from claim 9. 
Regarding claim 13, it is unclear whether “a first processor” refers to the same first processor recited in claim 9, line 4, and/or to one of the “one or more processors” recited in claim 9, line 5, and it is unclear whether “a second processor” refers to one of the “one or more processors” recited in claim 9, line 5. In addition, it is unclear whether “an image” in line 3 refers to the same image recited in claim 9, line 9.
Regarding claim 14, it is unclear whether “the image” in lines 2-4 refers to the image introduced in claim 9, line 9, and/or to the image introduced in claim 13, line 3. 
Regarding claim 15, the meaning and scope of the limitation “a previously fitted polynomial” in line 2 is unclear and is not clarified by Applicant’s disclosure. It is unclear in what sense or to what extent the polynomial would be limited by the phrase “previously fitted,” and this limitation is not clarified by Applicant’s disclosure.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 5 recites a first processor adapted to characterize the detected motion. This appears to refer to the processors adapted to characterize the detected motion according to the steps recited in claim 1, lines 9-18. Claim 5 recites that when the motion is detected by this first processor, the image is transmitted to a second processor. This configuration of first and second processors (as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above) does not appear to be described in the original disclosure. As originally disclosed, a first processor detects the motion, then transmits the image to a second processor, and the second processor (not the first processor, as now claimed) characterizes the detected motion (according to the steps recited in claim 1) using the transmitted image (see Applicant’s specification, para. 0023 and 0073, and original claims 5-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod et al. (“The Detection and Parametric Estimation of Fast-Moving Objects for Smart Home Plate Application,” Worcester Polytechnic Institute; hereinafter MacLeod) in view of Tofolo et al. (US Patent Pub. 2016/0350922, hereinafter Tofolo).
Regarding claim 1, MacLeod discloses an electronic home plate system (see NPL document, page v, “Executive Summary”, second paragraph, “[a]n iPhone 8+ with a 240 frames per second HD video recording capability and fisheye lens … placed in a custom home plate”) comprising: a home plate enclosure (ibid., “custom home plate”); at least one image sensor system comprising an image sensor (ibid., “iPhone 8+ with a 240 frames per second HD video recording capability”), a lens (ibid., “fisheye lens”), and a first processor (i.e., the iPhone’s processor); one or more processors (including the iPhone processor, pg. 24, “Data Collection”; also see page 24-25, “Methodology”, system flowchart of Fig. 12 showing additional steps performed “on a PC” or, as suggested on pg. 52, by a smartphone running an application) adapted to detect a motion of a ball by continuously capturing frames from the image sensor (pg. 24, “Data Collection”, lines 3-4, “the iPhone8+ … was capable of filming slow-motion videos at 240 fps”); wherein the detected motion comprises the ball passing over the home plate enclosure or the ball passing near and not over the home plate enclosure (i.e., through or near the strike zone; see Figs. 11, 13, 23-24, and 40). One of the processors (e.g., of the PC) is adapted to characterize the detected motion in an image comprising a difference between a first frame and a second frame (pg. 31, lines 5-7, “an image containing a baseball was subtracted from the reference background image to isolate the baseball’s pixel location and blackout the other pixels”), the characterizing comprising: searching for circular blobs in a desired size range (pg. 31, Filters 4 and 5, “Iterating through all found objects in the image, check to see if the object fits within a predetermined area constraint that represents a baseball area” and “Iterating through all found objects that passed the area constraint, find the upper edge of the current object. Then, the upper edge of the found object was compared with a reference curve that represents the curvature of a baseball”); sending a corresponding width and XY position of each circular blob in the desired size range to a polynomial (bottom of pg. 23, “[o]nce the baseball was detected by the object detection block, it outputs the (x, y) coordinates in pixels of the baseball’s center point and the baseball’s width in pixels”; also see pg. 33 and pg. 45, “Parametric Estimation”, equations in Section 3.5 used to determine the (x, y, z) center locations in inches relative to the origin”); and generating a vertical position and a lateral position (i.e., the x, y, and z coordinates; see Fig. 23) from the polynomial (bottom of pg. 23-top of pg. 24, “[t]he parametric estimation block accepts these inputs, and then outputs an estimation of (x, y, z) coordinates of the baseball’s center point in inches in a coordinate system where the camera lens was the origin”; also see pg. 33 and pg. 45 noted above). The examiner notes that sending the width/diameter (d=2*r) to the polynomial is equivalent to sending the radius (r=d/2) to the polynomial, and produces the same result of generating the vertical position coordinate of the ball based on the apparent size of the ball in the image (see MacLeod, pg. 32, Parametric Estimation, lines 5-6, “the relationship between apparent size of an object and the object’s distance from the camera can be calculated” based on relationship shown in Table 10 and Fig. 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MacLeod by sending the radius rather than the width/diameter to the polynomial, since this involves only the simple substitution of one measurement of apparent ball size for another mathematically related measurement of apparent ball size, to yield the same results.
MacLeod differs from the claimed invention in that MacLeod does not appear to disclose the function of checking that circular blobs in the desired size range are sufficiently filled in, and MacLeod does not teach generating a speed of the ball from the polynomial. However, in the art of ball tracking, Tofolo teaches a processor adapted to perform the function of characterizing detected motion of a ball (Figs. 5-6, para. 0057-0061) in an image comprising a difference between a first frame and a second frame (para. 0061, “consecutive frames can be compared, and unchanging stationary objects can be subtracted from the video frames so that only moving objects remain”; see Fig. 6) including searching for circular blobs in a desired size range (para. 0058, line 18, “finding a circle of the appropriate size”), checking that circular blobs in the desired size range are sufficiently filled in (para. 0058, line 28-29, “pixel values of the ball region 540 can be set to one or white”, the white ball region 540, Fig. 5, understood to be sufficiently filled in), sending a corresponding size (diameter 544, Fig. 5; at 609 or 619 in Fig. 6) and XY position of each sufficiently filled in circular blob (i.e., of each detected ball) to a polynomial (para. 0070), and generating a position and a speed of the ball from the polynomial (para. 0070-0071; also see para. 0027, bottom of first column, “speed of the ball can be determined by dividing the distance the ball travelled by the time elapsed between video frames”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MacLeod by configuring the processor(s) to check that the circular blobs in the desired size range are sufficiently filled in, as taught by Tofolo, in order to improve segmentation of the image for identifying the ball within the image and calculating the apparent size of the ball (Tofolo, para. 0058-0059); and to generate a speed of the ball from the polynomial, as also taught by Tofolo, so that the speed of the ball can be known for training purposes.
Regarding claim 2, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claim 1. MacLeod does not explicitly teach that at least one of the processors comprises a field-programmable gate array (FPGA). However, Tofolo further teaches that an FPGA is known to be a suitable hardware logic component for characterizing detected motion in an image (para. 0093). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of MacLeod by selecting an FPGA as taught by Tofolo for at least one of the processors, since this involves the simple substitution of one known processor for characterizing detected motion of a ball in an image for another known processor for characterizing detected motion of a ball in an image, to yield predictable results.
Regarding claim 3, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claim 1. MacLeod further teaches the processor(s) are adapted to capture first and second frames, subtract the first frame from the second frame, and check for pixel changes (pg. 31, lines 5-7, “an image containing a baseball was subtracted from the reference background image to isolate the baseball’s pixel location and blackout the other pixels”). When MacLeod is modified to also generate the ball speed as discussed above for claim 1, Tofolo teaches the processor(s) are adapted to capture first and second consecutive frames, subtract the first frame from the second frame, and check for pixel changes (para. 0061, lines 3-6, “consecutive frames can be compared, and unchanging stationary objects can be subtracted from video frames so that only moving objects remain”), resulting in the two ball images (600, 610, Fig. 6) whose corresponding size and XY positions are sent to the polynomial to generate the position and speed of the ball from the polynomial.
Regarding claim 6, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claim 1. MacLeod further teaches the characterizing comprises denoising the image (pg. 29, Flowchart, “Noise Reduction”; pg. 31, Filter 1) and undistorting the image (pg. 29, Flowchart, “Fisheye Correction”; pg. 30, lines 9-12, to correct distorted image). Tofolo further teaches dilating the image to fill gaps in motion blobs (para. 0058, lines 17-20, “using geodesic dilation”).
Regarding claim 7, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claim 6. MacLeod teaches the polynomial was determined experimentally as described on pg. 32-40 (Section 3.5, “Parametric Estimation”) and is therefore considered to describe a previously fitted polynomial, as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above.
Regarding claim 9, MacLeod discloses a method of detecting a ball using an electronic home plate (see NPL document, page v, “Executive Summary”, second paragraph, “[a]n iPhone 8+ with a 240 frames per second HD video recording capability and fisheye lens … placed in a custom home plate”) that comprises a home plate enclosure (ibid., “custom home plate”) and at least one image sensor system disposed within the enclosure (i.e., placed in the custom home plate), the image sensor system comprising an image sensor (ibid., “iPhone 8+ with a 240 frames per second HD video recording capability”), a lens (ibid., “fisheye lens”), and a first processor (i.e., the iPhone’s processor), the method comprising: detecting by one or more processors (including the iPhone processor, pg. 24, “Data Collection”; also see page 24-25, “Methodology”, system flowchart of Fig. 12 showing additional steps performed “on a PC” or, as suggested on pg. 52, by a smartphone application) a motion of a ball by continuously capturing frames from the image sensor (pg. 24, “Data Collection”, lines 3-4, “the iPhone8+ … was capable of filming slow-motion videos at 240 fps”), wherein the detected motion comprises the ball passing over the home plate enclosure or the ball passing near and not over the home plate enclosure (i.e., through or near the strike zone; see Figs. 11, 13, 23-24, and 40); and characterizing the detected motion in an image comprising a difference between a first frame and a second frame (pg. 31, lines 5-7, “an image containing a baseball was subtracted from the reference background image to isolate the baseball’s pixel location and blackout the other pixels”), the characterizing comprising: searching for circular blobs in a desired size range (pg. 31, Filters 4 and 5, “Iterating through all found objects in the image, check to see if the object fits within a predetermined area constraint that represents a baseball area” and “Iterating through all found objects that passed the area constraint, find the upper edge of the current object. Then, the upper edge of the found object was compared with a reference curve that represents the curvature of a baseball”); sending a corresponding width and XY position of each circular blob in the desired size range to a polynomial (bottom of pg. 23, “[o]nce the baseball was detected by the object detection block, it outputs the (x, y) coordinates in pixels of the baseball’s center point and the baseball’s width in pixels”; also see pg. 33 and pg. 45, “Parametric Estimation”, equations in Section 3.5 used to determine the (x, y, z) center locations in inches relative to the origin”); and generating a vertical position and a lateral position (i.e., the x, y, and z coordinates; see Fig. 23) from the polynomial (bottom of pg. 23-top of pg. 24, “[t]he parametric estimation block accepts these inputs, and then outputs an estimation of (x, y, z) coordinates of the baseball’s center point in inches in a coordinate system where the camera lens was the origin”; also see pg. 33 and pg. 45 noted above). The examiner notes that sending the width/diameter (d=2*r) to the polynomial is equivalent to sending the radius (r=d/2) to the polynomial, and produces the same result of generating the vertical position coordinate of the ball based on the apparent size of the ball in the image (see MacLeod, pg. 32, Parametric Estimation, lines 5-6, “the relationship between apparent size of an object and the object’s distance from the camera can be calculated” based on relationship shown in Table 10 and Fig. 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MacLeod by sending the radius rather than the width/diameter to the polynomial, since this involves only the simple substitution of one measurement of apparent ball size for another mathematically related measurement of apparent ball size, to yield the same results.
MacLeod differs from the claimed invention in that MacLeod does not appear to disclose the step of checking that circular blobs in the desired size range are sufficiently filled in, and MacLeod does not teach generating a speed of the ball from the polynomial. However, in the art of ball tracking, Tofolo teaches steps for characterizing detected motion of a ball (Figs. 5-6, para. 0057-0061) in an image comprising a difference between a first frame and a second frame (para. 0061, “consecutive frames can be compared, and unchanging stationary objects can be subtracted from the video frames so that only moving objects remain”; see Fig. 6) including searching for circular blobs in a desired size range (para. 0058, line 18, “finding a circle of the appropriate size”), checking that circular blobs in the desired size range are sufficiently filled in (para. 0058, line 28-29, “pixel values of the ball region 540 can be set to one or white”, the white ball region 540, Fig. 5, understood to be sufficiently filled in), sending a corresponding size (diameter 544, Fig. 5; at 609 or 619 in Fig. 6) and XY position of each sufficiently filled in circular blob (i.e., of each detected ball) to a polynomial (para. 0070), and generating a position and a speed of the ball from the polynomial (para. 0070-0071; also see para. 0027, bottom of first column, “speed of the ball can be determined by dividing the distance the ball travelled by the time elapsed between video frames”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of MacLeod by checking that the circular blobs in the desired size range are sufficiently filled in, as taught by Tofolo, in order to improve segmentation of the image for identifying the ball within the image and calculating the apparent size of the ball (Tofolo, para. 0058-0059); and generating a speed of the ball from the polynomial, as also taught by Tofolo, so that the speed of the ball can be known for training purposes.
Regarding claim 10, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claim 9. MacLeod does not explicitly teach that at least one of the processors comprises a field-programmable gate array (FPGA). However, Tofolo further teaches that an FPGA is known to be a suitable hardware logic component for characterizing detected motion in an image (para. 0093). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of MacLeod by selecting an FPGA as taught by Tofolo for at least one of the processors, since this involves the simple substitution of one known processor for characterizing detected motion of a ball in an image for another known processor for characterizing detected motion of a ball in an image, to yield predictable results.
Regarding claim 11, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claim 9. MacLeod further teaches capturing first and second frames, subtracting the first frame from the second frame, and checking for pixel changes (pg. 31, lines 5-7, “an image containing a baseball was subtracted from the reference background image to isolate the baseball’s pixel location and blackout the other pixels”). When MacLeod is modified to also generate the ball speed as discussed above for claim 9, Tofolo teaches the capturing first and second consecutive frames, subtracting the first frame from the second frame, and checking for pixel changes (para. 0061, lines 3-6, “consecutive frames can be compared, and unchanging stationary objects can be subtracted from video frames so that only moving objects remain”), resulting in the two ball images (600, 610, Fig. 6) whose corresponding size and XY positions are sent to the polynomial to generate the position and speed of the ball from the polynomial.
Regarding claim 17, MacLeod discloses a non-transitory computer readable medium having instructions stored thereon that, when executed by one or more processors (including the iPhone processor, pg. 24, “Data Collection”; also see page 24-25, “Methodology”, system flowchart of Fig. 12 showing steps performed “on a PC” or, as suggested on pg. 52, by a smartphone application), detects a ball using an electronic home plate (see NPL document, page v, “Executive Summary”, second paragraph, “[a]n iPhone 8+ with a 240 frames per second HD video recording capability and fisheye lens … placed in a custom home plate”) that comprises a home plate enclosure (ibid., “custom home plate”) and at least one image sensor system disposed within the enclosure (i.e., placed in the custom home plate), the image sensor system comprising an image sensor (ibid., “iPhone 8+ with a 240 frames per second HD video recording capability”), a lens (ibid., “fisheye lens”), and a first processor (i.e., the iPhone’s processor), the detecting comprising: detecting a motion of a ball by continuously capturing frames from the image sensor (pg. 24, “Data Collection”, lines 3-4, “the iPhone8+ … was capable of filming slow-motion videos at 240 fps”), wherein the detected motion comprises the ball passing over the home plate enclosure or the ball passing near and not over the home plate enclosure (i.e., through or near the strike zone; see Figs. 11, 13, 23-24, and 40); and characterizing the detected motion in an image comprising a difference between a first frame and a second frame (pg. 31, lines 5-7, “an image containing a baseball was subtracted from the reference background image to isolate the baseball’s pixel location and blackout the other pixels”), the characterizing comprising: searching for circular blobs in a desired size range (pg. 31, Filters 4 and 5, “Iterating through all found objects in the image, check to see if the object fits within a predetermined area constraint that represents a baseball area” and “Iterating through all found objects that passed the area constraint, find the upper edge of the current object. Then, the upper edge of the found object was compared with a reference curve that represents the curvature of a baseball”); sending a corresponding width and XY position of each circular blob in the desired size range to a polynomial (bottom of pg. 23, “[o]nce the baseball was detected by the object detection block, it outputs the (x, y) coordinates in pixels of the baseball’s center point and the baseball’s width in pixels”; also see pg. 33 and pg. 45, “Parametric Estimation”, equations in Section 3.5 used to determine the (x, y, z) center locations in inches relative to the origin”); and generating a vertical position and a lateral position (i.e., the x, y, and z coordinates; see Fig. 23) from the polynomial (bottom of pg. 23-top of pg. 24, “[t]he parametric estimation block accepts these inputs, and then outputs an estimation of (x, y, z) coordinates of the baseball’s center point in inches in a coordinate system where the camera lens was the origin”; also see pg. 33 and pg. 45 noted above). The examiner notes that sending the width/diameter (d=2*r) to the polynomial is equivalent to sending the radius (r=d/2) to the polynomial, and produces the same result of generating the vertical position coordinate of the ball based on the apparent size of the ball in the image (see MacLeod, pg. 32, Parametric Estimation, lines 5-6, “the relationship between apparent size of an object and the object’s distance from the camera can be calculated” based on relationship shown in Table 10 and Fig. 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MacLeod by sending the radius rather than the width/diameter to the polynomial, since this involves only the simple substitution of one measurement of apparent ball size for another mathematically related measurement of apparent ball size, to yield the same results.
MacLeod differs from the claimed invention in that MacLeod does not appear to disclose the step of checking that circular blobs in the desired size range are sufficiently filled in, and MacLeod does not teach generating a speed of the ball from the polynomial. However, in the art of ball tracking, Tofolo teaches steps for characterizing detected motion of a ball (Figs. 5-6, para. 0057-0061) in an image comprising a difference between a first frame and a second frame (para. 0061, “consecutive frames can be compared, and unchanging stationary objects can be subtracted from the video frames so that only moving objects remain”; see Fig. 6) including searching for circular blobs in a desired size range (para. 0058, line 18, “finding a circle of the appropriate size”), checking that circular blobs in the desired size range are sufficiently filled in (para. 0058, line 28-29, “pixel values of the ball region 540 can be set to one or white”, the white ball region 540, Fig. 5, understood to be sufficiently filled in), sending a corresponding size (diameter 544, Fig. 5; at 609 or 619 in Fig. 6) and XY position of each sufficiently filled in circular blob (i.e., of each detected ball) to a polynomial (para. 0070), and generating a position and a speed of the ball from the polynomial (para. 0070-0071; also see para. 0027, bottom of first column, “speed of the ball can be determined by dividing the distance the ball travelled by the time elapsed between video frames”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of MacLeod by checking that the circular blobs in the desired size range are sufficiently filled in, as taught by Tofolo, in order to improve segmentation of the image for identifying the ball within the image and calculating the apparent size of the ball (Tofolo, para. 0058-0059); and generating a speed of the ball from the polynomial, as also taught by Tofolo, so that the speed of the ball can be known for training purposes.
Regarding claim 20, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claim 17. MacLeod further teaches the characterizing comprises denoising the image (pg. 29, Flowchart, “Noise Reduction”; pg. 31, Filter 1) and undistorting the image (pg. 29, Flowchart, “Fisheye Correction”; pg. 30, lines 9-12, to correct distorted image). Tofolo further teaches dilating the image to fill gaps in motion blobs (para. 0058, lines 17-20, “using geodesic dilation”).
Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod in view of Tofolo, in further view of Kotlarik et al. (US Patent Pub. 2009/0062002, hereinafter Kotlarik).
Regarding claims 4, 12, and 18, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claims 3, 11, and 17 respectively. MacLeod further teaches checking for pixel changes by checking for consecutive pixel motion (pg. 51, bullet 4, “Slide this window over the entire image with overlap and keep track of the max sum behind the window”). MacLeod does not explicitly teach checking for consecutive pixel motion in one row and checking for consecutive motion in image rows. However, in the art of ball tracking, Kotlarik teaches that, when detecting motion of a ball by an image subtraction method (para. 0042), it is known to check for pixel changes by checking for consecutive pixel motion (i.e., consecutive pixels representing ball 14 in resulting image 50 after image subtraction) in one row and consecutive motion in image rows (para. 0047, lines 4-6, “the image scan is analyzed in rows from the top of the image to the bottom of the image”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of MacLeod by checking for consecutive pixel motion in one row and consecutive motion in image rows (e.g., by scanning the image resulting from the subtraction step in rows from the top of the image to the bottom of the image, as taught by Kotlarik), since Kotlarik teaches that this is a known pattern for scanning an image resulting from an image subtraction process, in order to determine the position of a ball within the image.
Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod in view of Tofolo, in further view of Larson et al. (US Patent No. 10,188,931, hereinafter Larson).
Regarding claim 5, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claim 1. MacLeod teaches the first processor (i.e., of the iPhone discussed above) adapted to characterize the detected motion (pg. 52, by an application running on the smartphone according to the methodology discussed above). MacLeod does not teach transmitting the image to a second processor. However, Larson teaches a similar electronic home plate system (110, Fig. 5) comprising a first processor (processor 210, Fig. 2, of smart plate 110; col. 7, lines 4-7) and a second processor (410, Fig. 4, of smart umpire 114, col. 6, lines 16-26). The first processor (210) is configured to characterize motion detected by the electronic home plate system (col. 7, lines 4-7) and to transmit information to the second processor (410, col. 6, lines 19-21) which “may provide some or all of the functions of smart plate 110 , and/or may work in conjunction with smart plate 110 to provide a more comprehensive system, and/or further may include additional functions that smart plate 110 may not provide” (col. 6, lines 21-26), such as displaying detected events on a larger display (col. 6, lines 44-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of MacLeod by configuring the first processor to transmit the image to a second processor when motion is detected by the first processor (as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above), as suggested by Larson, in order to display detected events on a larger display.
Regarding claim 13, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claim 9. MacLeod does not teach that when the motion is detected by a first processor, an image is transmitted to a second processor. However, Larson teaches a similar electronic home plate system (110, Fig. 5) comprising a first processor (processor 210, Fig. 2, of smart plate 110; col. 7, lines 4-7) and a second processor (410, Fig. 4, of smart umpire 114, col. 6, lines 16-26). The first processor (210) is configured to transmit information to the second processor (410, col. 6, lines 19-21) which “may provide some or all of the functions of smart plate 110 , and/or may work in conjunction with smart plate 110 to provide a more comprehensive system, and/or further may include additional functions that smart plate 110 may not provide” (col. 6, lines 21-26), such as displaying detected events on a larger display (col. 6, lines 44-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of MacLeod by configuring the first processor to transmit the image to a second processor when motion is detected by the first processor, as suggested by Larson, in order to display detected events on a larger display.
Regarding claim 14, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claim 13. MacLeod further teaches the characterizing comprises denoising the image (pg. 29, Flowchart, “Noise Reduction”; pg. 31, Filter 1) and undistorting the image (pg. 29, Flowchart, “Fisheye Correction”; pg. 30, lines 9-12, to correct distorted image). Tofolo further teaches dilating the image to fill gaps in motion blobs (para. 0058, lines 17-20, “using geodesic dilation”).
Regarding claim 15, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claim 14. MacLeod teaches the polynomial was determined experimentally as described on pg. 32-40 (Section 3.5, “Parametric Estimation”) and is therefore considered to describe a previously fitted polynomial, as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod in view of Tofolo, in further view of Arai (US Patent Pub. 2007/0133682, hereinafter Arai).
Regarding claims 8 and 16, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claims 3 and 11, respectively. MacLeod does not explicitly teach subdividing the image into rectangles, counting motion pixels in each rectangle, and determining if the count of motion pixels in each rectangle exceeds a threshold. However, in the art of ball tracking, Arai teaches (Fig. 3) that it is known to check for pixel changes by subdividing an image into rectangles (para. 0057, lines 7-9, “divided into a plurality of blocks having the same shape and size”, rectangular shape shown in Fig. 3), count motion pixels in each rectangle (para. 0057, lines 26-37), and determine if the count of motion pixels in each rectangle exceeds a threshold (para. 0057, lines 35-37, “when the pixel count value is equal to or larger than a predetermined reference value”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of MacLeod by checking for pixel changes by subdividing an image into rectangles, counting motion pixels in each rectangle, and determining if the count of motion pixels in each rectangle exceeds a threshold, as taught by Arai, in order to identify the location of the ball within the image. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MacLeod in view of Tofolo and Kotlarik, in further view of Arai.
Regarding claim 19, the modified MacLeod teaches the claimed invention substantially as claimed, as set forth above for claim 18. MacLeod does not explicitly teach subdividing the image into rectangles, counting motion pixels in each rectangle, and determining if the count of motion pixels exceeds a threshold. However, in the art of ball tracking, Arai teaches (Fig. 3) that it is known to check for pixel changes by subdividing an image into rectangles (para. 0057, lines 7-9, “divided into a plurality of blocks having the same shape and size”, rectangular shape shown in Fig. 3), count motion pixels in each rectangle (para. 0057, lines 26-37), and determine if the count of motion pixels in each rectangle exceeds a threshold (para. 0057, lines 35-37, “when the pixel count value is equal to or larger than a predetermined reference value”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of MacLeod by checking for pixel changes by subdividing the image into rectangles, counting motion pixels in each rectangle, and determining if the count of motion pixels in each rectangle exceeds a threshold, as taught by Arai, in order to identify the location of the ball within images/frames captured by the image sensor. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi et al. ("Real-time Analysis of Baseball Pitching using Image Processing on Smartphone") describes using a smartphone processor to characterize detected motion of a baseball in an image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 3, 2022/